Clinton, J.
Under Section 8 of Act 98 of 1882, four months time was given to delinquent taxpayers in which to confess judgment and settle their taxes, as therein provided, and the sheriff could not advertise the property during that time.
2. By Section 15 of said Act 98, all penalties, etc., due on taxes prior to January 1st, 1880, are remitted; this Section is not in conflict with the Constitution, which revived said penalties and placed them on the same footing as they were before the Constitution was adopted. The legislature, unlike Congress, which can do nothing which the Federal Constitution does not authorize, may do everything which the State Constitution does not prohibit. 9 R. 411; 12 An. 169.